Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
2.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Election/Restrictions
3.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10 and 16-21, drawn to methods for determining whether a subject has an impaired blood-brain barrier (BBB) or at risk of developing a cognitive impairment, comprising determining the level of one or more biomarkers in one or more samples obtained from the subject wherein the one or more biomarkers comprising serum amyloid A (SAA).
Group II, claim(s) 11-15, drawn to methods of treating or preventing BBB impairment comprising determining whether the subject has impaired BBB .

4.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a method of determining whether a subject has an impaired blood-brain barrier (BBB), comprising determining the level of one or more biomarkers in one or more samples obtained from the subject wherein the one or more biomarkers comprising serum amyloid A (SAA), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Chinnasamy, (Biosci. Res. in Today's World. 2015; 1:14-23. doi.10.5281/zenodo.210295) or Kindy et al. (J. Alzheimer’s Disease, 1999; 1:155-167) as evidenced by Clifford et al. (Brain Res. 2007; 1142:223-236).  Chinnasamy or Kindy et al. teach that SAA crosses BBB and is increased in the brain of amyloidosis or Alzheimer’s disease (p. 14 in Chinnasamy; p.155, abstract in Kindy), which has BBB impairment because AD patients or amyloidosis have BBB impairment (defective BBB or BBB leakage) as evidenced by Clifford et al. (p. 223, abstract; p. 224). Since the 1st claimed invention has no special technical feature, it cannot share a special technical feature with the other claimed inventions. Thus, Applicant’s inventions do not contribute a special technical feature .
Groups I-II lack unity of invention because the groups do not share the same or corresponding technical feature. Group I is directed to a technical feature of a method of determining whether a subject has an impaired BBB. Group II is directed to a technical feature of a method of treating or preventing BBB impairment. Therefore, the above Inventions do not share a common special technical feature as they comprise different steps and utilize different products, which demonstrates that each method has a different mode of operation and use of structurally and functionally divergent materials. For example, a method for treating patients does not have a same corresponding technical feature as that in a method of determining whether a subject has an impaired BBB because the subjects are not necessarily required in the method of treatment. Accordingly, Groups I-II are not so linked by the same or a corresponding special technical feature within meaning of PCT Rule 13.1 so as to form a single general inventive concept. 


Species Election
5.	This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A. serum amyloid A (SAA): SAA1, SAA2, SAA4 recited in claim 4 and 16.
B. additional biomarkers: MDC, sICAM-1, VEGF, IL-8 in claims 5-8 and 17-21. 
.
 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).

6.	The claims are deemed to correspond to the species listed above in the following manner:

i. If any group from Groups I-II is elected, Applicant is required under PCT Rule 13.2 to elect a single disclosed species of SAA, additional biomarkers and disease set forth above and as recited in claims 2-8 and 16-17 for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. If a combination of additional markers is elected, Applicant is required under PCT Rule 13.2 to specify what additional biomarkers are in the combination. 
claims 1 and 11.


7.	The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: These species lack unity of invention because these species do not share the same or corresponding technical feature. The technical features of these species are different because they different molecules and different diseases. For SAA/biomarkers, each specific species differs with respect to its composition and structures. The cell contents and biological characteristics in different types of cells are different. Consequently the responses to different biomolecules in different cells are also different. For diseases, the etiology and potential molecular mechanisms underlying these pathological conditions are different. The pathology and etiology of the recited diseases are very different from each other. The patient populations in each disease are also different.  The health status, the medication, the diagnosis, and the physiological condition are very different from each other. It requires different diagnoses, equipment, steps and treatments for these different groups of patients. Therefore, these species do not share a common corresponding technical feature; and thus lack unity of invention.

8.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.


9.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Chang-Yu Wang
February 9, 2021


/CHANG-YU WANG/Primary Examiner, Art Unit 1649